Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156959 & (17)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MICHIGAN STATE UNIVERSITY STUDENT                                                                  Elizabeth T. Clement,
  ID #A48212299,                                                                                                      Justices
             Plaintiff-Appellant,
  v                                                                 SC: 156959
                                                                    COA: 341151
                                                                    Ct of Claims: 17-000210-MZ
  MICHIGAN STATE UNIVERSITY and
  MICHIGAN STATE UNIVERSITY BOARD OF
  TRUSTEES,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 20, 2017 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2018
         t0109
                                                                               Clerk